Determination of respondent dated December 23, 2002, which affirmed the findings of an Administrative Law Judge, made after a hearing, that petitioner had violated the length and weight provisions of the New York City Traffic Rules and Regulations, and imposed a penalty, unanimously confirmed, the petition denied and the proceeding (transferred to this Court by order of Supreme Court, Bronx County [Alexander W. Hunter, Jr., J.], entered on or about August 13, 2003) dismissed, without costs.
The determination that petitioner’s vehicle was oversized and overweight in violation of 34 RCNY 4-15 (b) (3) and (9) is supported by substantial evidence. Petitioner waived its jurisdictional objections when it appeared and challenged the charges against it at the administrative hearing (Matter of Clinton Ave. Constr. Corp. v Martinez, 8 AD3d 273 [2004]). In any event, service of the summonses upon petitioner’s driver was sufficient to obtain personal jurisdiction over petitioner (Vehicle and Traffic Law § 385 [20-a]; see Matter of IESI NY Corp. v Martinez, 8 AD3d 667 [2004]). Concur—Tom, J.P., Williams, Friedman, Marlow and Sweeny, JJ.